Citation Nr: 1634758	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-27 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Veteran's annual countable income as of January 1, 2011, is excessive for receipt of nonservice-connected pension benefits?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1951 to September 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Pension Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2014 and May 2016, the Board remanded the Veteran's appeal.  The Board finds that substantial compliance with the prior remands has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In March 2010, the Veteran was awarded nonservice-connected pension at the maximum annual pension rate for a veteran with one dependent (an additional allowance for aid and attendance or housebound was denied).  Countable income was $0.00 after applying allowable family medical expenses.

2.  In February 2012, the Veteran reported his actual 2011 income and medical expenses, which were verified with him by telephone in May 2012.

3.  In a May 2012 letter, the Veteran was notified that his pension was discontinued effective January 1, 2011 because his medical expenses and income were reduced and, therefore, his income exceeded the allowable VA limit.  In calculating his countable income, the VA did not allow certain expenses including electricity, taxes, home owners insurance, hotel, razor and van with chairlift expenses.  

4.  In June 2012, the Veteran disagreed with the exclusion of the van with chairlift expense claiming that was a necessary medical expense for his spouse.

5.  In June 2012, the Veteran was notified that an overpayment in the amount of $22,223.00 had been created.  The Veteran requested a waiver of this overpayment, which was awarded in July 2012.

6.  The issue of whether the van is a countable medical expense is moot because, during 2011, the Veteran was in receipt of the maximum allowable payment for pension for a veteran with one dependent, the Veteran is not entitled to a higher rate of pension, and VA is unable to pay him any additional monies because his overpayment was waived and he was not required to repay any of the monies. 


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits are not shown after January 1, 2011.  38 U.S.C.A. §§ 1501, 1503, 1506, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.159, 3.273 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii).  

Disability pension is paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521. 

The Veteran here has been found to be permanently and totally disabled due to nonservice-connected disabilities.  The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  38 U.S.C.A. §§ 1521, 1522. 

The rate of pension payable to an entitled payee is based on the amount of countable income received.  The maximum annual rate of pension (MAPR) is established by statute every year and is reduced by the veteran's countable annual income. "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual incomes of each child of the veteran in his or her custody or to whose support he or she is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits; payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Medical insurance premiums, as well as the Medicare deduction, may be applied to reduce countable income.  

For purposes of calculating the five percent deduction for medical expenses, the MAPR is calculated using the rate for a veteran and any dependents, without regard for SMP status.  38 C.F.R. § 3.272(g)(1)(iii).  The sole exclusion to income posited by the Veteran involves his and his spouse's annual unreimbursed medical expenses.

In the present case, in May 2009, the Veteran filed his initial application for nonservice-connected pension, to include a claim for special monthly pension because of the need for regular aid and attendance of another person or being housebound.  In a rating decision issued in March 2010, the RO granted entitlement to nonservice-connected pension at the rate of a veteran with one dependent but denied special monthly pension based on the need for aid and attendance or being housebound.  In determining the Veteran's monthly entitlement amount, the RO calculated the Veteran's countable income to be $0.00 after deducting allowable family medical expenses for 2009 and 2010.  Consequently, the Veteran received the maximum allowable for nonservice-connected pension as he had no income to offset against the MAPR.  Furthermore, a February 2011 VA letter demonstrates the Veteran's 2011 monthly nonservice-connected pension award was almost the same as the previous year's except for a very small difference.

In February 2012, the Veteran submitted his Eligibility Verification Report (EVR) and Medical Expenses Report on which he reported his and his spouse's income and medical expenses incurred in 2011.  In May 2012, the RO contacted the Veteran by telephone and clarified that the monthly in-home care payments for the Veteran's spouse were not paid in 2011.  The Veteran reported that he took care of his spouse most of the time and she only received in-home care off and on in 2011.  He was advised that an overpayment was going to be created because the RO had previously been counting the in-home care payments as a continuing medical expense so that now the expenses reported for 2011 have been reduced.  

In May 2012, the RO sent the Veteran a letter notifying him that his disability pension was amended based on the EVR received in February 2012 and the May 2012 telephone conversation.  As a result, his nonservice-connected pension was discontinued effective January 1, 2011 because the allowable medical expenses and interest income were reduced and thereby his and his spouse's income exceeded the allowable VA limit.  In other words, their countable income exceeded the MAPR.  In making this determination, the RO had disallowed certain expenses the Veteran had reported because they were not medical in nature, to include electricity, taxes, home owner insurance, hotel, razor and van with chairlift expenses.  Specifically, the RO stated it did not allow the expense related to the van with chairlift because it was unclear how much of the expense was for the chairlift and how much was for the vehicle.  The RO advised the Veteran that, if he wished for it to consider this expense, he needed to clarify the amount that was specifically for the chairlift, or clarify that the whole amount reported was for the chairlift.

In June 2012, the Veteran filed a Notice of Disagreement in which he conceded that all but the van with chairlift and the hotel expenses were not medical in nature.  With regard to the hotel expense, the Veteran argued that this expense was related to a trip he and his spouse took to pick up an electric wheelchair they purchased for his spouse, which trip was too far for his spouse to do in one day.  With regard to the van with chairlift, the Veteran has stated that he does not understand how the van can be separated from the wheelchair lift since they are one unit and the van had to be altered to allow for the entrance and exit of the wheelchair.  He has stated that the purchase of the new van with the chairlift was necessary for his spouse's safety in getting in and out their previous vehicle.  He also provided a copy of what he said is an invoice for the purchase of the van; however, it is noted that the quality of this copy is so poor it is completely unreadable and provides no useful information.  In June 2014, he provided a copy of an invoice from Lift-Aids dated in October 2008 which is for the installation of a wheelchair lift; however, this invoice is not in his name and he provided no statement to explain this invoice.  

As advised, the discontinuance of the Veteran's nonservice-connected pension effective January 1, 2011 created an overpayment.  In June 2012, the Veteran was sent a demand letter advising him that an overpayment in the amount of $22,223.00 was created and giving him his rights and obligations.  Thereafter, the Veteran requested waiver of this overpayment.  In a July 2012 decision, the Veteran's request for waiver of the overpayment was granted.

Subsequently, the RO has continued to deny the Veteran's appeal on the basis that the issue of the van expense is moot because of the waiver of his overpayment in that he was paid the maximum pension benefit allowed and thus it is not possible to reinstate any portion of his pension from 2011.  

In November 2014, however, the Board remanded the Veteran's appeal essentially for two reasons:  1) that the RO did not take into consideration the van the Veteran purchased; and 2) that the RO should take into consideration the inextricably intertwined issue of entitlement to special monthly pension for either the Veteran or his spouse, either by reason of need for regular aid and attendance or on account of being housebound, which would provide a higher rate of pension if granted.

In a February 2016 Supplemental Statement of the Case, the RO denied special monthly pension finding the Veteran did not require the regular aid and attendance of another nor was he housebound.  As for the Veteran's spouse, the RO did not adjudicate that issue as only the Veteran is entitled to special monthly pension.  As for the issue of countable income for 2011, the RO found that the issue of the van being a countable medical expense is moot as, even if this expense was allowed, VA is unable to pay the Veteran any additional monies because he was paid the maximum rate during all of 2011 and was not required to return any of the monies since the overpayment was waived.  

The Veteran's appeal was returned to the Board in May 2016 at which time the Board took issue with the RO's failure to issue a rating decision when adjudicating the additional issue of whether the Veteran is entitled to special monthly pension.  Rather the Board found that the RO's inclusion of this issue in the February 2016 Supplemental Statement of the Case was an inappropriate adjudication of this issue pursuant to 38 C.F.R. § 19.31, and, therefore, another remand was required.  The Board also took issue with the fact that, regardless of whether a claim may not be granted as a matter of law, this does not mean the RO is free to ignore the claim for special monthly pension for the Veteran's spouse.  Thereafter, the RO issued a rating decision denying special monthly pension for either the Veteran or his spouse and issued a Supplemental Statement of the Case as to the issue of the Veteran's countable income for 2011.  

After consideration of the evidence and the procedural posture, the Board finds that, as a matter of law, the claim must be denied.  As the record clearly demonstrates, the Veteran's countable income for 2011 was $0.00.  Thus, he was paid at the MAPR.  He cannot be paid at a higher rate of pension unless the MAPR is raised.  
The RO has, however, denied special monthly pension based upon the need for regular aid and attendance or on the basis of being housebound.  The Veteran has not alleged or proven any other basis for raising the MAPR.  Consequently, the MAPR remains at the level of that for a veteran with one dependent for 2011.  
Therefore, there remained no monies to be paid to the Veteran.  Although his benefits were discontinued effective January 1, 2011, the overpayment created by that discontinuance was waived and, therefore, he was not required to pay any of it back.  Consequently, it is as if that discontinuance had never been done.  The Veteran was paid the maximum pension benefit allowable in 2011 and he cannot be paid more for that year.  Whether he is entitled to nonservice-connected pension in subsequent years is not an issue before the Board but is one that he has to raise by filing a claim at the RO.  

Consequently, the question of whether the expenses for the purchase of the van are allowable as medical expenses and deductible from 2011's countable income is moot as the Veteran cannot be paid any more money for 2011 even if such expense was enough to reduce his countable income below the MAPR.  For these reasons, the Board finds that the Veteran's appeal is denied as a matter of law.


ORDER

The Veteran's appeal is denied as a matter of law.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


